 1
                                                                       JS-6
 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                         CENTRAL DISTRICT OF CALIFORNIA
 7

 8
      UNITED AFRICAN-ASIAN
 9   ABILITIES CLUB, ON BEHALF OF                 Case No: 2:19CV02113 RGK JEM
     ITSELF AND ITS MEMBERS;
10
     JESSIE JAMES DAVIS IV, An                    [PROPOSED] ORDER FOR
11   Individual,                                  DISMISSAL WITH PREJUDICE OF
12
                   Plaintiffs,                    ENTIRE ACTION
           v.
13   REGATTA INVESTORS, LLC; and                  [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
14   DOES 1 THROUGH 10, Inclusive
15
                 Defendants
16
           Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
17
     parties herein and for good cause shown, this Court hereby dismisses with prejudice
18
     all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
19
     complaint in its entirety. Each of the parties herein shall bear their own respective
20
     attorney fees and costs.
21

22
           IT IS SO ORDERED.

23

24
     Dated: January 21, 2020
                                            By: _____________________________
25                                                Hon. R. Gary Klausner
26
                                                  United States District Judge
27

28




                                 ORDER FOR DISMISSAL                                         1
